Case 2:19-cv-17615-MCA-LDW Document 147 Filed 05/28/21 Page 1 of 3 PageID: 5189




 SILLS CUMMIS & GROSS P.C.
 Jaimee Katz Sussner, Esq.
 Joshua N. Howley, Esq.
 One Riverfront Plaza
 Newark, New Jersey 07102
 (973) 643-7000

 Attorneys for Court-Appointed Receiver
 Colliers International NJ, LLC

                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY


  U.S. BANK NATIONAL ASSOCIATION,         :
  AS TRUSTEE FOR THE REGISTERED           :
  HOLDERS OF WELLS FARGO                  : Civil Action No. 19-cv-17865 (MCA)(LDW)
  COMMERCIAL MORTGAGE                     :
  SECURITIES, INC., MULTIFAMILY           :
  MORTGAGE PASS-THROUGH                   : Document Electronically Filed
  CERTIFICATES, SERIES 2018-SB51, et      :
  al.,                                    :
                                          :     CERTIFICATION OF SERVICE
                         Plaintiffs,      :
                                          :
             vs.                          :
                                          :
  ENGLEWOOD FUNDING LLC, et al.,          :
                                          :
                         Defendants.      :


  JLS EQUITIES, LLC,                      :
                                          :
                         Plaintiff,       : Civil Action No. 19-cv-17615 (MCA)(LDW)
                                          :
             vs.                          :
                                          :
  RIVER FUNDING LLC, et al.,              :
                                          :
                         Defendants.      :
Case 2:19-cv-17615-MCA-LDW Document 147 Filed 05/28/21 Page 2 of 3 PageID: 5190




        JOSHUA N. HOWLEY, of full age, hereby certifies as follows:

        1.       I am a Member of the law firm of Sills Cummis & Gross P.C., which is counsel of

 record in these actions for the Court-appointed receiver, Colliers International NJ, LLC

 (“Colliers”).

        2.       On this date, pursuant to the Orders Setting Forth Sales Procedures in the above-

 captioned Civil Action Nos. 19-cv-17865 and 19-cv-17615, I caused the Fifth Amendment to

 Agreement of Purchase and Sale between Colliers and JP Property Acquisitions, LLC to be served

 by email on the following counsel of record in the above-captioned cases:

                 AHatch@Polsinelli.com
                 tduggan@stark-stark.com
                 aweisbrot@weisbrotlaw.com
                 jkaplan@braflaw.com
                 mmorgulas@okinhollander.com
                 asylvester@shermanwells.com
                 bmiller@barrysmilleresq.com
                 csteinfeld@shermanwells.com
                 fassett@af-lawfirm.com
                 gredish@winnebanta.com
                 gene@generosen.com
                 jatkin@kasowitz.com
                 jglatt@kasowitz.com
                 pshur@beckerlawyers.com
                 sklein@beckerlawyers.com
                 bnagel@nagelrice.com
                 mmontague@greenbaumlaw.com
                 mcaruso@csglaw.com
                 opomar@lsnj.com
                 osalvagno@greenbaumlaw.com
                 rsolomon@nagelrice.com

        3.       Also on this date, pursuant to the Orders Setting Forth Sales Procedures in the

 above-captioned Civil Action Nos. 19-cv-17865 and 19-cv-17615, I caused the Fifth Amendment




                                                 2
Case 2:19-cv-17615-MCA-LDW Document 147 Filed 05/28/21 Page 3 of 3 PageID: 5191




 to Agreement of Purchase and Sale between Colliers and JP Property Acquisitions, LLC to be

 served by regular mail upon Seth Levine at 636 South Forest Drive, Teaneck, New Jersey 07666.

        I certify that the above statements made by me are true. I am aware that if any of the above

 statements made by me are wilfully false, I am subject to punishment.



                                                      /s/ Joshua N. Howley
                                                      JOSHUA N. HOWLEY

 Dated: May 28, 2021




                                                 3
